Exhibit 10.5(b)
SECOND AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT
          SECOND AMENDMENT, dated as of October 11, 2005 (this “Amendment”), to
the AMENDED AND RESTATED CREDIT AGREEMENT, dated as of April 28, 2005 (as
amended by the First Amendment dated as of August 18, 2005 and as further
amended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”), among MAPCO EXPRESS, INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties to the Agreement (the “Lenders”), LEHMAN BROTHERS INC., as
advisor, sole lead arranger and sole bookrunner (in such capacity, the
“Arranger”), SUNTRUST BANK, as syndication agent (in such capacity, the
“Syndication Agent”), BANK LEUMI USA, as co-administrative agent (in such
capacity, the “Co-Administrative Agent”), and LEHMAN COMMERCIAL PAPER INC., as
administrative agent (in such capacity, the “Administrative Agent”).
WITNESSETH:
          WHEREAS, the parties hereto desire to amend the Credit Agreement on
the terms and subject to the conditions set forth herein;
          WHEREAS, the Borrower has requested that Lehman Commercial Paper Inc.
(the “Swing Line Lender”) make available swing line loans under the Revolving
Credit Commitments (“Swing Line Loans”);
          WHEREAS, the Borrower and the Lenders wish to amend the Agreement to
permit the borrowing by the Borrower of the Swing Line Loans; and
          WHEREAS, the Lenders have agreed to make such amendments solely upon
the terms and conditions provided for in this Amendment;
          NOW, THEREFORE, in consideration of the premises herein contained and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto agree as follows:
          1. Defined Terms. Unless otherwise noted herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.
          2. Amendments to Table of Contents to the Credit Agreement. The list
of Exhibits in the Table of Contents to the Credit Agreement is hereby amended
by inserting “G-3 Form of Swing Line Note” in the appropriate order.
          3. Amendments to Section 1.1 of the Credit Agreement (Defined Terms).
(a) Section 1.1 (a) of the Credit Agreement is hereby amended by inserting the
words “(including Swing Line Loans)” after the words “Revolving Credit Facility”
in the definition of “Applicable Margin”.

 



--------------------------------------------------------------------------------



 



          (b) Section 1.1(a) of the Credit Agreement is hereby further amended
by inserting the following at the end of the definition of “Available Revolving
Credit Commitment”:
“; provided, that in calculating any Lender’s Revolving Extensions of Credit for
the purpose of determining such Lender’s Available Revolving Credit Commitment
pursuant to Section 2.7(a), the aggregate principal amount of Swing Line Loans
then outstanding shall be deemed to be zero”.
          (c) Section 1.1(a) of the Credit Agreement is hereby further amended
by inserting the words “or Swing Line Loans” after the words “Revolving Credit
Loans” in the definition of “Consolidated Current Liabilities”.
          (d) Section 1.1(a) of the Credit Agreement is hereby further amended
by inserting the words “and Swing Line Loans” after the words “Revolving Credit
Loans” in clause (b)(iii) of the definition of “Excess Cash Flow”.
          (e) Section 1.1(a) of the Credit Agreement is hereby further amended
by inserting “and any Swing Line Loan” after the words “Base Rate Loan” in
clause (d) of the definition of “Interest Payment Date”.
          (f) Section 1.1(a) of the Credit Agreement is hereby further amended
by inserting the words “and Swing Line Loans” after the words “Letters of
Credit” in the definition of “Revolving Credit Commitment”.
          (g) Section 1.1(a) of the Credit Agreement is hereby further amended
by (x) deleting the word “and” at the end of clause (a) of the definition of
“Revolving Extensions of Credit” and substituting in lieu thereof”,”, (y)
deleting the period at the end of clause (b) of the definition of “Revolving
Extensions of Credit” and substituting in lieu thereof the word “and”, and (z)
inserting the following at the end of the definition of “Revolving Extensions of
Credit”:
“and (c) such Lender’s Revolving Credit Percentage of the aggregate principal
amount of Swing Line Loans then outstanding.”
          (h) Section 1.1 of the Credit Agreement is hereby further amended by
inserting the following new definitions in the appropriate alphabetical order:
          “Refunded Swing Line Loans”: as defined in Section 2.24(b).
          “Swing Line Commitment”: the obligation of the Swing Line Lender to
make Swing Line Loans pursuant to Section 2.23 in an aggregate principal amount
at any one time outstanding not to exceed $5,000,000.
          “Swing Line Lender”: Lehman Commercial Paper Inc., in its capacity as
the lender of Swing Line Loans.
          “Swing Line Loans”: as defined in Section 2.23(a).

2



--------------------------------------------------------------------------------



 



          “Swing Line Note”: as defined in Section 2.6(e).
          “Swing Line Participation Amount”: as defined in Section 2.24(c).
          4. Amendment to Section 2 of the Credit Agreement (Amount and Terms of
Commitments). Section 2 of the Credit Agreement is hereby amended by inserting
the following new Sections 2.23 and 2.24 to the Credit Agreement in the
appropriate order:
     “2.23 Swing Line Commitment. (a) Subject to the terms and conditions
hereof, the Swing Line Lender agrees that, during the Revolving Credit
Commitment Period, it will make available to the Borrower in the form of swing
line loans (“Swing Line Loans”) a portion of the credit otherwise available to
the Borrower under the Revolving Credit Commitments; provided that (i) the
aggregate principal amount of Swing Line Loans outstanding at any time shall not
exceed the Swing Line Commitment then in effect (notwithstanding that the Swing
Line Loans outstanding at any time, when aggregated with the Swing Line Lender’s
other outstanding Revolving Credit Loans hereunder, may exceed the Swing Line
Commitment then in effect or such Swing Line Lender’s Revolving Credit
Commitment then in effect) and (ii) the Borrower shall not request, and the
Swing Line Lender shall not make, any Swing Line Loan if, after giving effect to
the making of such Swing Line Loan, the aggregate amount of the Available
Revolving Credit Commitments would be less than zero. During the Revolving
Credit Commitment Period, the Borrower may use the Swing Line Commitment by
borrowing, repaying and reborrowing, all in accordance with the terms and
conditions hereof. Swing Line Loans shall be Base Rate Loans only.
     (b) The Borrower shall repay each outstanding Swing Line Loan on the date
that is the earlier of (x) the Revolving Credit Termination Date and (y) the
date that is the seventh Business Day after the date on which such Swing Line
Loan is made.”
     “2.24 Procedure for Swing Line Borrowing; Refunding of Swing Line Loans.
(a) The Borrower may borrow under the Swing Line Commitment on any Business Day
during the Revolving Credit Commitment Period, provided, the Borrower shall give
the Swing Line Lender irrevocable telephonic notice confirmed promptly in
writing by facsimile (which written facsimile notice must be received by the
Swing Line Lender not later than 1:00 P.M., New York City time, on the proposed
Borrowing Date), specifying (i) the amount to be borrowed and (ii) the requested
Borrowing Date. Each borrowing under the Swing Line Commitment shall be in an
amount equal to $500,000 or a whole multiple of $100,000 in excess thereof. Not
later than 3:00 P.M., New York City time, on the Borrowing Date specified in the
borrowing notice in respect of any Swing Line Loan, the Swing Line Lender shall
make available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the amount of such Swing Line Loan. The
Administrative Agent shall make the proceeds of such Swing Line Loan available
to the Borrower not later than 3:00 P.M., New York City time, on such Borrowing
Date in like funds as received by the Administrative Agent.
     (b) The Swing Line Lender, at any time and from time to time in its sole
and absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the

3



--------------------------------------------------------------------------------



 



Swing Line Lender to act on its behalf), on one Business Day’s notice given by
the Swing Line Lender no later than 12:00 Noon, New York City time, request each
Revolving Credit Lender to make, and each Revolving Credit Lender hereby agrees
to make, a Revolving Credit Loan (which shall initially be a Base Rate Loan), in
an amount equal to such Revolving Credit Lender’s Revolving Credit Percentage of
the aggregate amount of the Swing Line Loans (the “Refunded Swing Line Loans”)
outstanding on the date of such notice, to repay the Swing Line Lender. Each
Revolving Credit Lender shall make the amount of such Revolving Credit Loan
available to the Administrative Agent at the Funding Office in immediately
available funds, not later than 10:00 A.M., New York City time, one Business Day
after the date of such notice. The proceeds of such Revolving Credit Loans shall
be made immediately available by the Administrative Agent to the Swing Line
Lender for application by the Swing Line Lender to the repayment of the Refunded
Swing Line Loans.
     (c) If prior to the time a Revolving Credit Loan would have otherwise been
made pursuant to Section 2.24(b), one of the events described in Section 8(f)
shall have occurred and be continuing with respect to the Borrower, or if for
any other reason, as determined by the Swing Line Lender in its sole discretion,
Revolving Credit Loans may not be made as contemplated by Section 2.24(b), each
Revolving Credit Lender shall, on the date such Revolving Credit Loan was to
have been made pursuant to the notice referred to in Section 2.24(b) (the
“Refunding Date”), purchase for cash an undivided participating interest in the
then outstanding Swing Line Loans by paying to the Swing Line Lender an amount
(the “Swing Line Participation Amount”) equal to (i) such Revolving Credit
Lender’s Revolving Credit Percentage times (ii) the sum of the aggregate
principal amount of Swing Line Loans then outstanding which were to have been
repaid with such Revolving Credit Loans.
     (d) Whenever, at any time after the Swing Line Lender has received from any
Revolving Credit Lender such Lender’s Swing Line Participation Amount, the Swing
Line Lender receives any payment on account of the Swing Line Loans, the Swing
Line Lender will distribute to such Lender its Swing Line Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swing Line Loans then due); provided,
however, that in the event that such payment received by the Swing Line Lender
is required to be returned, such Revolving Credit Lender will return to the
Swing Line Lender any portion thereof previously distributed to it by the Swing
Line Lender.
     (e) Each Revolving Credit Lender’s obligation to make the Loans referred to
in Section 2.24(b) and to purchase participating interests pursuant to
Section 2.24(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including, without limitation, (i) any setoff, counterclaim,
recoupment, defense or other right which such Revolving Credit Lender or the
Borrower may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever; (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5; (iii) any adverse change in the condition
(financial or

4



--------------------------------------------------------------------------------



 



otherwise) of the Borrower; (iv) any breach of this Agreement or any other Loan
Document by the Borrower, any other Loan Party or any other Revolving Credit
Lender; or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.”
          5. Amendment to Section 2.4(a) of the Credit Agreement (Revolving
Credit Commitments). Section 2.4(a) of the Credit Agreement is hereby amended by
deleting it in its entirety and substituting in lieu therefore the following new
Section 2.4(a):
     “(a) Subject to the terms and conditions hereof, the Revolving Credit
Lenders severally agree to make revolving credit loans (“Revolving Credit
Loans”) to the Borrower from time to time during the Revolving Credit Commitment
Period in an aggregate principal amount at any one time outstanding for each
Revolving Credit Lender which, when added to such Lender’s Revolving Credit
Percentage of the sum of (i) the L/C Obligations then outstanding and (ii) the
aggregate principal amount of the Swing Line Loans then outstanding, does not
exceed the amount of such Lender’s Revolving Credit Commitment. During the
Revolving Credit Commitment Period the Borrower may use the Revolving Credit
Commitments by borrowing, prepaying the Revolving Credit Loans in whole or in
part, and reborrowing, all in accordance with the terms and conditions hereof.
The Revolving Credit Loans may from time to time be Eurodollar Loans or Base
Rate Loans, as determined by the Borrower and notified to the Administrative
Agent in accordance with Sections 2.5 and 2.11, provided that no Revolving
Credit Loan shall be made as a Eurodollar Loan after the day that is one month
prior to the Revolving Credit Termination Date.”
          6. Amendment to Section 2.5 of the Credit Agreement (Procedure for
Revolving Credit Borrowing). Section 2.5 of the Credit Agreement is hereby
amended by inserting the following at the end of the third sentence thereof:
“; provided, that the Swing Line Lender may request, on behalf of the Borrower,
borrowings of Base Rate Loans under the Revolving Credit Commitments in other
amounts pursuant to Section 2.24”.
          7. Amendments to Section 2.6 of the Credit Agreement (Repayment of
Loans; Evidence of Debt). (a) Section 2.6(a) of the Credit Agreement is hereby
amended by (x) deleting the word “and” at the end of clause (i) in the first
sentence of Section 2.6(a) and substituting in lieu thereof”,”, (y) deleting the
period at the end of clause (ii) in the first sentence of Section 2.6(a) and
substituting in lieu thereof the word “and”, and (z) inserting the following at
the end of the first sentence of Section 2.6(a):
“and (iii) the then unpaid principal amount of each Swing Line Loan of such
Swing Line Lender on the Revolving Credit Termination Date (or on such earlier
date on which the Loans become due and payable pursuant to Section 8).”
          (b) Section 2.6(e) of the Credit Agreement is hereby amended by
deleting it in its entirety and substituting in lieu therefore the following new
Section 2.6(e):

5



--------------------------------------------------------------------------------



 



     “(e) The Borrower agrees that, upon the request to the Administrative Agent
by any Lender, the Borrower will promptly execute and deliver to such Lender a
promissory note of the Borrower evidencing any Term Loans, Revolving Credit
Loans or Swing Line Loans, as the case may be, of such Lender, substantially in
the forms of Exhibit G-l, G-2 or G-3, respectively (a “Term Note”, “Revolving
Credit Note” or “Swing Line Note”, respectively), with appropriate insertions as
to date and principal amount; provided, that delivery of Notes shall not be a
condition precedent to the occurrence of the Effective Date or the making of the
Loans or issuance of Letters of Credit on the Effective Date.”
          8. Amendment to Section 2.8 of the Credit Agreement (Termination or
Reduction of Revolving Credit Commitments). Section 2.8 of the Credit Agreement
is hereby amended by inserting the words “and Swing Line Loans” after the words
“Revolving Credit Loans”.
          9. Amendment to Section 2.9 of the Credit Agreement (Optional
Prepayments). Section 2.9 of the Credit Agreement is hereby amended by deleting
it in its entirety and substituting in lieu therefore the following new Section
2.9:
     “2.9 Optional Prepayments. The Borrower may at any time and from time to
time prepay the Loans, in whole or in part, without premium or penalty (except
as otherwise provided herein), upon irrevocable notice delivered to the
Administrative Agent no later than 12:00 noon, New York City time, three
Business Days prior thereto in the case of Eurodollar Loans and no later than
12:00 noon, New York City time, one Business Day prior thereto in the case of
Base Rate Loans, which notice shall specify the date and amount of such
prepayment, whether such prepayment is of Term Loans or Revolving Credit Loans,
and whether such prepayment is of Eurodollar Loans or Base Rate Loans; provided,
that (i) if a Eurodollar Loan is prepaid on any day other than the last day of
the Interest Period applicable thereto, the Borrower shall also pay any amounts
owing pursuant to Section 2.19 and (ii) no prior notice is required for the
prepayment of Swing Line Loans. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Revolving Credit Loans that are Base Rate Loans and Swing Line Loans) accrued
interest to such date on the amount prepaid. Partial prepayments of Term Loans
and Revolving Credit Loans shall be in an aggregate principal amount of $500,000
or a whole multiple thereof. Partial prepayments of Swing Line Loans shall be in
an aggregate principal amount of $100,000 or a whole multiple thereof.”
          10. Amendment to Section 2.16 of the Credit Agreement (Pro Rata
Treatment and Payments). Section 2.16(d) of the Credit Agreement is hereby
amended by deleting the parenthetical in the second sentence thereof and
substituting in lieu therefore the following:
“(except in the case of Swing Line Loans and Revolving Credit Loans that are
Base Rate Loans)”.

6



--------------------------------------------------------------------------------



 



          11. Amendment to Section 3.5 of the Credit Agreement (Reimbursement
Obligations of the Borrowers). Section 3.5 of the Credit Agreement is hereby
amended by deleting it in its entirety and substituting in lieu therefore the
following new Section 3.5:
     “3.5 Reimbursement Obligations of the Borrower. The Borrower agrees to
reimburse each Issuing Lender, on each date on which such Issuing Lender
notifies the Borrower of the date and amount of a draft presented under any
Letter of Credit and paid by such Issuing Lender, for the amount of (a) such
draft so paid and (b) any taxes, fees, charges or other costs or expenses
incurred by such Issuing Lender in connection with such payment (the amounts
described in the foregoing clauses (a) and (b) in respect of any drawing,
collectively, the “Payment Amount”). Each such payment shall be made to such
Issuing Lender at its address for notices specified herein in lawful money of
the United States of America and in immediately available funds. Interest shall
be payable on each Payment Amount from the date of the applicable drawing until
payment in full at the rate set forth in (i) until the second Business Day
following the date of the applicable drawing, Section 2.13(b) and
(ii) thereafter, Section 2.13(c). Each drawing under any Letter of Credit shall
(unless an event of the type described in clause (i) or (ii) of Section 8(f)
shall have occurred and be continuing with respect to the Borrower, in which
case the procedures specified in Section 3.4 for funding by L/C Participants
shall apply) constitute a request by the Borrower to the Administrative Agent
for a borrowing pursuant to Section 2.5 of Base Rate Loans (or, at the option of
the Administrative Agent and the Swing Line Lender in their sole discretion, a
borrowing pursuant to Section 2.24 of Swing Line Loans) in the amount of such
drawing. The Borrowing Date with respect to such borrowing shall be the first
date on which a borrowing of Revolving Credit Loans (or, if applicable, Swing
Line Loans) could be made, pursuant to Section 2.5 (or, if applicable,
Section 2.24), if the Administrative Agent had received a notice of such
borrowing at the time the Administrative Agent receives notice from the relevant
Issuing Lender of such drawing under such Letter of Credit.”
          12. Amendment to Section 4.16 of the Credit Agreement (Use of
Proceeds). Section 4.16 of the Credit Agreement is hereby amended by deleting
the second sentence thereof and substituting in lieu therefore the following:
“The proceeds of the Revolving Credit Loans and the Swing Line Loans, and the
Letters of Credit shall be used for general corporate purposes; provided that,
up to $10,000,000 of Revolving Credit Loans may be borrowed on the Effective
Date to finance a portion of the Transactions, the Delek US Dividend and to pay
related fees and expenses.”
          13. Amendment to Section 10.1 of the Credit Agreement (Amendments and
Waivers). Section 10.1 of the Credit Agreement is hereby amended by (a) deleting
the “or” at the end of clause (vii) to the proviso in the first paragraph of
Section 10.1, (b) deleting the period at the end of clause (viii) to the proviso
in the first paragraph of Section 10.1 and substituting in lieu thereof”; or”
and (c) inserting the following new clause (ix) to the proviso in the first
paragraph of Section 10.1 in the appropriate order:
     “(ix) amend, modify or waive any provision of Section 2.23 or 2.24 without
the consent of the Swing Line Lender.”

7



--------------------------------------------------------------------------------



 



          14. Amendment to Section 10.6 of the Credit Agreement (Successors and
Assigns; Participations and Assignments). Section 10.6(c) of the Credit
Agreement is hereby amended by (a) inserting the words “and the Swing Line
Lender” after the words “the written consent of the Issuing Lender”, and (b)
deleting the words “(and, where the consent of the Borrower, the Administrative
Agent or the Issuing Lender is required pursuant to the foregoing provisions, by
the Borrower and such other Persons)” and substituting in lieu thereof the words
“(and, where the consent of the Borrower, the Administrative Agent, the Issuing
Lender or the Swing Line Lender is required pursuant to the foregoing
provisions, by the Borrower and such other Persons)”.
          15. Amendment to Exhibits to Credit Agreement (Form of Swing Line
Note). The Credit Agreement is hereby amended by inserting Annex I to this
Amendment as the new Exhibit G-3 to the Credit Agreement in the appropriate
order.
          16. Conditions to Effectiveness. This Amendment shall become effective
upon the date (the “Amendment Effective Date”) on which the Administrative Agent
shall have received:
     (a) This Amendment, executed and delivered by a duly authorized officer of
the Borrower.
     (b) The Administrative Agent shall have received an Acknowledgment and
Consent, substantially in the form of Exhibit A hereto, duly executed and
delivered by each Grantor (as defined in the Guarantee and Collateral Agreement)
and Delek US Holdings, Inc.
     (c) A Lender Consent Letter, substantially in the form of Exhibit B (a
“Lender Consent Letter”), duly executed and delivered by the Required Lenders.
     (d) The Administrative Agent shall have received all fees required to be
paid, and all expenses for which invoices have been presented supported by
customary documentation (including reasonable fees, disbursements and other
charges of counsel to the Administrative Agent), on or before the Amendment
Effective Date.
     (e) On or before the Amendment Effective Date, all corporate and other
proceedings taken or to be taken in connection with this Amendment shall be
reasonably satisfactory in form and substance to Administrative Agent and its
counsel, and Administrative Agent and such counsel shall have received all such
counterpart originals or certified copies of such documents as Administrative
Agent may reasonably request.
          17. Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent and each Lender that (before and after
giving effect to this Amendment):
     (a) The Borrower has the corporate power and authority, and the legal
right, to make, deliver and perform this Amendment and to borrow under the
Credit Agreement as amended hereby. The Borrower has taken all necessary
corporate or other action to authorize the execution, delivery and performance
of this Amendment and the

8



--------------------------------------------------------------------------------



 



borrowings on the terms and conditions of the Credit Agreement as amended by
this Amendment (the “Amended Credit Agreement”). No consent or authorization of,
filing with, notice to or other act by or in respect of, any Governmental
Authority or any other Person is required in connection with this Amendment, the
borrowings under the Amended Credit Agreement or the execution, delivery,
performance, validity or enforceability of this Amendment, except (i) consents,
authorizations, filings and notices which have been obtained or made and are in
full force and effect and (ii) the filings referred to in Section 4.19 of the
Credit Agreement. This Amendment has been duly executed and delivered on behalf
of the Borrower. Each of this Amendment and the Amended Credit Agreement
constitutes a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).
     (b) The execution, delivery and performance of this Amendment, the
borrowings under the Amended Credit Agreement and the use of the proceeds
thereof will not violate any Requirement of Law or any Contractual Obligation of
the Borrower or any of its Subsidiaries and will not result in, or require, the
creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any Requirement of Law or any such Contractual Obligation
(other than the Liens created by the Security Documents).
     (c) Each of the representations and warranties made by any Loan Party
herein or in or pursuant to the Loan Documents is true and correct in all
material respects on and as of the Amendment Effective Date as if made on and as
of such date (except that any representation or warranty which by its terms is
made as of an earlier date shall be true and correct in all material respects as
of such earlier date).
     (d) The Borrower and the other Loan Parties have performed in all material
respects all agreements and satisfied all conditions which this Amendment and
the other Loan Documents provide shall be performed or satisfied by the Borrower
or the other Loan Parties on or before the Amendment Effective Date.
     (e) After giving effect to this Amendment, no Default or Event of Default
has occurred and is continuing, or will result from the consummation of the
transactions contemplated by this Amendment.
          18. Payment of Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for all of its reasonable out-of-pocket costs and expenses
incurred in connection with this Amendment, any other documents prepared in
connection herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.
          19. Limited Effect. Except as expressly provided hereby, all of the
terms and provisions of the Credit Agreement and the other Loan Documents are
and shall remain in full

9



--------------------------------------------------------------------------------



 



force and effect. The amendments contained herein shall not be construed as a
waiver or amendment of any other provision of the Credit Agreement or the other
Loan Documents or for any purpose except as expressly set forth herein or a
consent to any further or future action on the part of the Borrower that would
require the waiver or consent of the Administrative Agent or the Lenders.
          20. GOVERNING LAW; Miscellaneous. (a) THIS AMENDMENT SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK.
          (b) This Amendment may be executed by one or more of the parties to
this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Amendment and the Lender Consent Letters
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent. Delivery of an executed signature page of this Agreement
or of a Lender Consent Letter by facsimile transmission shall be effective as
delivery of a manually executed counterpart hereof.
          (c) The execution and delivery of the Lender Consent Letter by any
Lender shall be binding upon each of its successors and assigns (including
assignees of its Loans in whole or in part prior to effectiveness hereof).
[Remainder of page intentionally left blank]

10



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

            MAPCO EXPRESS, INC., as Borrower
      By:   /s/ Ed Morgan         Name:   Ed Morgan        Title:   CFO         
    By:   /s/ Uzi Yemin         Name:   Uzi Yemin        Title:   President     
  LEHMAN COMMERCIAL PAPER INC., as
Administrative Agent
      By:           Name:           Title:        

[Signature Page to Second Amendment to Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

            MAPCO EXPRESS, INC., as Borrower
      By:           Name:           Title:                 By:           Name:  
        Title:           LEHMAN COMMERCIAL PAPER INC., as
Administrative Agent
      By:   /s/ V. Paul Arzouian         Name:   V. Paul Arzouian       
Title:   Authorized Signatory     

[Signature Page to Second Amendment to Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



ANNEX I
     EXHIBIT G-3
FORM OF SWING LINE NOTE
THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

$5,000,000   New York, New York
                          , 2005

          FOR VALUE RECEIVED, the undersigned, MAPCO Express, Inc., a Delaware
corporation (the “Borrower”), hereby unconditionally promises to pay to Lehman
Commercial Paper Inc. (the “Swing Line Lender”) or its registered assigns at the
Payment Office specified in the Credit Agreement (as hereinafter defined) in
lawful money of the United States and in immediately available funds, on the
Revolving Credit Termination Date the principal amount of (a) FIVE MILLION
DOLLARS ($5,000,000), or, if less, (b) the aggregate unpaid principal amount of
all Swing Line Loans made by the Swing Line Lender to the Borrower pursuant to
Section 2.23 of the Credit Agreement, as hereinafter defined, outstanding on
such date. The Borrower further agrees to repay each outstanding Swing Line Loan
made by the Swing Line Lender on the date that is the earlier of (x) the
Revolving Credit Termination Date and (y) the date that is the seventh Business
Day after the date on which such Swing Line Loan is made. Furthermore, the
Borrower agrees to pay interest in like money at such office on the unpaid
principal amount hereof from time to time outstanding at the rates and on the
dates specified in Section 2.13 of such Credit Agreement.
          The holder of this Note is authorized to indorse on the schedules
annexed hereto and made a part hereof or on a continuation thereof which shall
be attached hereto and made a part hereof the date and amount of each Swing Line
Loan made pursuant to the Credit Agreement and the date and amount of each
payment or prepayment of principal thereof. Each such indorsement shall
constitute prima facie evidence of the accuracy of the information indorsed. The
failure to make any such indorsement or any error in any such indorsement shall
not affect the obligations of the Borrower in respect of any Swing Line Loan.
          This Note (a) is the Swing Line Note referred to in the Amended and
Restated Credit Agreement dated as of April 28, 2005 (as amended by the First
Amendment dated as of August 18, 2005 and as further amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the Swing Line Lender, the other Lenders parties thereto, Lehman
Commercial Paper Inc., as Administrative Agent, Lehman Brothers Inc., as
Arranger, and others, (b) is subject to the provisions of the Credit Agreement
and (c) is subject to optional and mandatory prepayment in whole or in part as
provided in the Credit Agreement. This Note is secured and guaranteed to the
extent provided in the Loan Documents. Reference is hereby made to the Loan
Documents for a description of the properties and assets in which a

 



--------------------------------------------------------------------------------



 



security interest has been granted, the nature and extent of the security and
the guarantees, the terms and conditions upon which the security interests and
each guarantee were granted and the rights of the holder of this Note in respect
thereof.
          Upon the occurrence of any one or more of the Events of Default, all
principal and all accrued interest then remaining unpaid on this Note shall
become, or may be declared to be, immediately due and payable, all as provided
in the Credit Agreement.
          All parties now and hereafter liable with respect to this Note,
whether maker, principal, surety, guarantor, indorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.
          Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
          NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE
CREDIT AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN
ACCORDANCE WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE
CREDIT AGREEMENT.

2



--------------------------------------------------------------------------------



 



          THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

            MAPCO EXPRESS, INC.
      By:           Name:           Title:                 By:           Name:  
        Title:      

 



--------------------------------------------------------------------------------



 



         

ANNEX I
     Schedule A
to Swing Line Note
LOANS AND REPAYMENTS OF SWING LINE LOANS

                          Amount of Principal of   Unpaid Principal Balance    
    Amount of   Swing Line   of Swing     Date   Swing Line Loans   Loans Repaid
  Line Loans   Notation Made By                  

 



--------------------------------------------------------------------------------



 



EXHIBIT A
ACKNOWLEDGEMENT AND CONSENT
          Reference is made to the Second Amendment, dated as of October 11,
2005 (the “Amendment”), to the Amended and Restated Credit Agreement, dated as
of April 28, 2005 (as amended by the First Amendment dated as of August 18, 2005
and as further amended, supplemented or otherwise modified in writing from time
to time, the “Credit Agreement”), among MAPCO EXPRESS, INC., a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
or entities from time to time parties thereto (the “Lenders”), LEHMAN BROTHERS
INC., as advisor, sole lead arranger and sole bookrunner (in such capacity, the
“Arranger”), SUNTRUST BANK, as syndication agent (in such capacity, the
“Syndication Agent”), BANK LEUMI USA, as co-administrative agent (in such
capacity, the “Co-Administrative Agent”), and LEHMAN COMMERCIAL PAPER INC., as
administrative agent (in such capacity, the “Administrative Agent”). Unless
otherwise defined herein, capitalized terms used herein and defined in the
Credit Agreement are used herein as therein defined.
          Each of the undersigned parties to the Guarantee and Collateral
Agreement, dated as of April 28, 2005, and the other Security Documents hereby
(a) consents to the transactions contemplated by the Amendment and
(b) acknowledges and agrees that the guarantees and grants of security interests
made by such party contained in the Guarantee and Collateral Agreement and the
other Security Documents are, and shall remain, in full force and effect after
giving effect to the Amendment.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this
Acknowledgement and Consent to be duly executed and delivered by their
respective proper and duly authorized officers as of October 11, 2005.

            DELEK US HOLDINGS, INC.
      By:           Name:           Title:                 By:   /s/ Edward
Morgan         Name:           Title:           MAPCO EXPRESS, INC.
      By:           Name:           Title:                 By:   /s/ Edward
Morgan         Name:           Title:        

[Signature Page to Acknowledgement and Consent]

 



--------------------------------------------------------------------------------



 



            GASOLINE ASSOCIATED SERVICES, INC.
      By:             Name:           Title:                 By:   /s/ Edward
Morgan         Name:           Title:           LIBERTY WHOLESALE CO., INC.
      By:             Name:           Title:                 By:   /s/ Edward
Morgan         Name:           Title:           WILLIAMSON OIL CO., INC.
      By:             Name:           Title:                 By:   /s/ Edward
Morgan         Name:           Title:        

[Signature Page to Acknowledgement and Consent]

 



--------------------------------------------------------------------------------



 



EXHIBIT B
LENDER CONSENT LETTER
MAPCO EXPRESS, INC.
CREDIT AGREEMENT
DATED AS OF APRIL 28, 2005

To:    Lehman Commercial Paper Inc.,
as Administrative Agent
745 Seventh Avenue
Bank Loans — 16th Floor
New York, New York 10019
Attn: Brian McNany

Ladies and Gentlemen:
          Reference is made to the AMENDED AND RESTATED CREDIT AGREEMENT, dated
as of April 28, 2005 (as amended by the First Amendment dated as of August 18,
2005 and as further amended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among MAPCO EXPRESS, INC., a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
or entities from time to time parties to the Agreement (the “Lenders”), LEHMAN
BROTHERS INC., as advisor, sole lead arranger and sole bookrunner (in such
capacity, the “Arranger”), SUNTRUST BANK, as syndication agent (in such
capacity, the “Syndication Agent”), BANK LEUMI USA, as co-administrative agent
(in such capacity, the “Co-Administrative Agent”), and LEHMAN COMMERCIAL PAPER
INC., as administrative agent (in such capacity, the “Administrative Agent”).
Unless otherwise defined herein, capitalized terms used herein and defined in
the Credit Agreement are used herein as therein defined.
          The Borrower has requested that the Required Lenders consent to amend
the provisions of the Credit Agreement solely on the terms described in the
Second Amendment to the Amended and Restated Credit Agreement, dated as of
September      , 2005, substantially in the form delivered to the undersigned
Lender on or prior to the date hereof (the “Amendment”).

 



--------------------------------------------------------------------------------



 



          Pursuant to Section 10.1 of the Credit Agreement, the undersigned
Lender hereby consents to the execution by the Administrative Agent of the
Amendment.

            Very truly yours,


 
        (NAME OF LENDER)
      By:           Name:           Title:        

Dated:                           , 2005
[Signature Page to Lender Consent Letter]

 



--------------------------------------------------------------------------------



 



Accepted and agreed:

          LEHMAN COMMERCIAL PAPER INC., as Administrative Agent
      By:           Name:           Title:   Authorized Signatory       

 